DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 17 require an auxetic material layer that provides “increased conductivity” to the polymer layer.  It is unclear to the Examiner what type of “conductivity” is intended to be increased – thermal or electrical.  The instant claims are rejected as indefinite because the scope of the claims cannot be ascertained.  Claims 5 and 24 are further rejected as it is unclear what is meant by “a magnetically loaded polymer matrix.”    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–11, 15, 16, 17, and 22–33 are rejected under 35 U.S.C. 103 as being unpatentable over Budden (US 2012/0142239 A1) in view of Cobanoglu (EP 3 096 368 A1).
Budden teaches an elastomeric material comprising electrically conductive carbon black or graphite filler and reinforced with a knitted fabric substrate, such that that substrate is impregnated with the elastomeric material.  Budden abstract, ¶¶ 23, 69–71.  The elastomeric material may comprise polyester polymer, which is formed using condensation.  The elastomeric material may be polymeric and further comprise filler, such as electrically conductive carbon black or graphite and magnetic iron oxide.  Id. ¶¶ 13–14, 23.  The substrate may be auxetic.  Id. ¶ 76. Budden fails to teach that the auxetic material provides increased conductivity and elastomeric reinforcement to the polymer layer.  
 Cobanoglu teaches a composite yarn structure comprising a first element comprising a piezoelectric, conductive component and a thermoplastic component that is auxetic, and a second element twisted around the first element, wherein the second element has a lower elasticity relative to the first element (i.e., helical conductive auxetic yarn).  Cobanoglu abstract, ¶ 13.  The composite yarn structure may comprise either monofilaments or multifilament yarns.  Id. ¶ 28, Fig. 5.
It would have been obvious to one of ordinary skill in the art to have made the auxetic substrate of Budden using the composite yarn of Cobanoglu motivated by the desire to make the substrate of Budden piezoelectric to make a garment that can function as a sensor.  See Cobanoglu ¶¶ 1, 15–20, 23, 30–32.  The conductive component of Cobanoglu may comprise conductive materials such as carbon nanotubes, graphite, carbon black to render the component conductive.  Id. ¶ 30.  The ordinarily skilled artisan would have found it obvious to have coated the conductive component with the conductive material in order to make the entire component conductive including its surface.  
Claims 15 and 31 are rejected as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 12–14 and 18–21 are rejected under 35 U.S.C. 103 as being unpatentable over Budden and Cobanoglu as applied to claims 1 and 17 above, and further in view of He (CN 111682796 A).  Budden and Cobanoglu fail to teach an adhesive layer.
He teaches a flexible piezoelectric energy collector comprising an auxetic film fixed on a substrate with an electric lead for outputting electric signals.  He Description.  Conductive silver adhesive is used to bond layers of the collector together.  Id.  
It would have obvious to the ordinarily skilled artisan to have added the substrate and electric lead to the elastomeric material of Budden using the conductive silver adhesive to form a flexible piezoelectric energy collector as described in He.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Claims 13 and 19 are rejected as the types of adhesive listed in the claim encompass those most commonly used in the art.  Accordingly, one of ordinary skill in the art would have found it obvious to try one of the types of adhesives recited to bond the elastomeric material of Budden to the substrate of He.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786